Title: To Thomas Jefferson from Albert Gallatin, 29 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        29 June 1805
                     
                  
                  Enclosed to the President for his signature by his obed. Sevt.
                  
                     —Albert Gallatin 
                     
                  
                  
                     
                        [Note in TJ’s hand:]
                     
                     act dividing territory of Orleans into 2. districts for the land office, to wit by the Misipi & Cafaleya.
                     Recd June 29.05.
                  
               